Citation Nr: 0423059	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of genitourinary tuberculosis, to include 
tuberculous bilateral epididymectomy, tuberculous prostate, 
and tuberculous right kidney status post heminephrectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue on 
appeal, securing a VA examination in July 2003.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) issued 
its decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) in which it 
invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 (West 2002).  Consequently, in September 2003, the Board 
remanded the case to the RO for readjudication of the appeal 
to include consideration of the July 2003 VA examination.  
The case now returns to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran reports that he changes his absorbent 
undergarment twice a day, that he has to void every one hour 
or less if he drinks a lot of fluid, and that he has to 
urinate four times a night; VA provides the veteran with 144 
Depends diapers every 90 days.    

3.  There is no evidence of recurrent urinary tract infection 
that requires drainage or frequent hospitalization or that 
requires continuous intensive management for infection; no 
evidence of poor renal function; and no evidence of urinary 
retention requiring any catheterization.
CONCLUSION OF LAW

The criteria for a 40 percent disability rating for residuals 
of genitourinary tuberculosis, to include tuberculous 
bilateral epididymectomy, tuberculous prostate, and 
tuberculous right kidney status post heminephrectomy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.115a, 4.115b, Diagnostic 
Code 7527 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO's June 2001 letter explained the evidence 
needed to substantiate his claim for an increased rating and 
advised him of the evidence VA was obligated to obtain and 
would assist him to obtain, as well as of the evidence or 
information the veteran had to provide.  In addition, the 
supplemental statements of the case dated in July 2002 and 
March 2004 contain the text of the amended statutes and 
regulations, respectively, which further explain the VCAA 
notice and assistance provisions.  Therefore, the Board finds 
that the RO has afforded the veteran all required notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received the veteran's claim for an increased rating in 
May 1998, years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records, treatment record from all 
private physicians as authorized by the veteran, and relevant 
medical examinations.  38 U.S.C.A. § 5103A.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no allegation 
from the veteran, or indication from review of the claims 
folder, that relevant evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  

The Board is also satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO granted service connection for the current 
genitourinary disability in a February 1954 rating decision.  
The initial rating of 100 percent was reduced progressively 
to a noncompensable (zero percent) rating, which remained in 
effect for many years.  Pursuant to a March 1996 Board 
decision, the RO issued a rating decision in May 1996 in 
which it increased the disability evaluation to 20 percent.  

The veteran submitted a claim for an increased disability 
rating in May 1998.  He attached a letter from B. Fariss, 
M.D., which stated that the veteran sought an increased 
rating for his disability and that it was noted that he would 
require intermittent catheterization or an indwelling Foley 
catheter to increase the evaluation.  Dr. Fariss advised the 
veteran that he did not appear to fall into the category for 
an increased rating.  The report of a bladder ultrasound 
performed by Dr. Fariss in April 1997 showed a post-void 
residual of 29.4 cubic centimeters.  A June 1997 statement 
from Dr. Fariss related that the veteran had developed 
impotence but that it was not related to his service-
connected disability.  

In February 1999, the veteran was afforded a VA genitourinary 
examination.  He denied any significant residual or 
obstruction since his last examination.  He did have 
nocturia, three to four times a night, and well as incomplete 
voiding followed by voiding again a minute or so later.  He 
had not had any dilations or catheterizations, or any recent 
need for antibiotics.  The veteran took Zestoretic daily for 
hypertension, which the examiner stated was "undoubtedly a 
part of his urinary frequency."  External examination of the 
genitalia was normal.  The prostate was definitely enlarged 
in the right lobe with 2+ enlargement; the left lobe seemed 
fairly normal.  Urinalysis and renal function were normal.  
The diagnosis was history of genitourinary tract tuberculosis 
and mild prostatic hypertrophy with mild urinary tract 
symptoms.  

Notes from E. Mounger, M.D., showed that the veteran 
presented in April 1999 with complaints of nocturia times 
three.  The remaining notes concerning complaints were 
illegible.  The diagnosis was prostatitis.  Intravenous 
urogram revealed prostatic hypertrophy, prior right 
heminephrectomy, and bilateral renal calculi that were 
nonobstructing.  Notes dated in June 2000 indicated that the 
veteran wanted a recheck for impotence.  He had a history of 
renal tuberculosis, prostatitis, hypertension, and diabetes 
mellitus.  Medications were hydrochlorothiazide, fosinopril, 
meclizine, ranitidine, and acetaminophen.  Urinalysis was 
negative.  Physical examination was normal.  The diagnosis 
was erectile dysfunction and benign prostatic hypertrophy.   

In his January 2000 notice of disagreement, the veteran 
stated that he had recurrent problems with prostatitis, some 
type of urethral discharge, and pus in the urine with burning 
urination.  He also had difficulty emptying the bladder; when 
he urinated, the stream cut off for one or two minutes, then 
he could finish.  He felt there was an obstruction of the 
urinary tract.  The veteran also related that he got up four 
or five times a night to urinate, depending on how much fluid 
he drank during the day.  He also described night sweats.  
When toilets were not available, he had to use undergarments.  
The veteran indicated that he had recurrent urinary tract 
infection and overactive bladder and took medication for the 
problem.  

VA medical records dated through March 2000 were negative for 
complaint or treatment of genitourinary disability.  

The veteran and his cousin testified at a personal hearing in 
May 2001.  The veteran related that, if he drank a lot of 
fluids, he had to void in less than one hour in the daytime 
and at night he got up four or five times.  He used absorbent 
materials that he normally had to change two to four times a 
day; he used the absorbent materials during both the day and 
the night.  The veteran sometimes had problems starting to 
urinate, then the urine would stop for about two minutes, 
then he could finish.  He had not required catheterization 
recently.  The veteran received regular prescriptions for 
absorbent materials from VA.  He stated that he regularly 
dribbled or leaked, particularly after urinating, four or 
five times a day.  Again, he changed his pads two to four 
times day.  The veteran drank two or three cups of coffee 
every morning and had to urinate within one hour after that.  
He got up at least four times a night to urinate, but that 
sometimes depended on how late he went to bed or how much 
fluid he drank right before he went to bed.  The veteran was 
currently taking medications for his prostate, but he could 
not recall the names.  He had infections at least twice a 
year, for which he took penicillin.  The veteran used a case 
of pads or diapers a month, maybe 25 or 30.  He took 
medications for other problems, including high blood pressure 
medicine and water pill medicine.  The veteran's cousin 
testified that he had observed the veteran's frequent need to 
use the bathroom, occasional wet pants, and use of absorbent 
pads.

The RO obtained additional VA medical records dated through 
July 2002.  The medications list indicated that the veteran 
was prescribed penicillin in July 2001 and May 2002, although 
the specific infection was not provided.  Notes dated in July 
2000 referred to a recent three-day course of penicillin for 
what was variously called a urinary tract infection (UTI) and 
upper respiratory infection (URI).  Notes dated in October 
2000 indicated that ditropan had improved urine leakage.  In 
December 2000, the veteran was prescribed antibiotics for ear 
infection.  Urology clinic notes from April 2001 related that 
the veteran presented with significant lower urinary tract 
symptoms, including frequency, urgency, and some occasional 
incontinence.  He denied urinary tract infection other than 
chronic prostatitis.  He had no stones or hematuria.  
Treatment with Hytrin had yielded minimal results; he asked 
about using Proscar.  Examination was essentially normal, 
urinalysis was benign.  The diagnosis was history of 
genitourinary tuberculosis with no apparent active disease.  
It was noted that the veteran was also now suffering from 
significant lower urinary tract symptoms, which would most 
likely be explained by benign prostatic hypertrophy.  

A report of contact dated in July 2002 reflecting a 
discussion with pharmacy personnel at the VA Medical Center 
in Nashville indicated that the pharmacy mailed the veteran 
144 Depends diapers every 90 days. 

The veteran was afforded another VA genitourinary examination 
in July 2003.  The examiner reviewed the claims folder for 
the examination.  The veteran gave a history of recurrent 
urinary tract infection treated with penicillin for two 
weeks.  He described urine leakage and dribbling.  He wore an 
undergarment, which he changed twice a day.  He had to 
urinate four times at night; he used a waterproof mattress 
pad.  The veteran stated that he was unable to empty his 
bladder completely, and that he had some frequency and 
dysuria.  He took finasteride (Proscar) and terazosin 
(Hytrin).  He did not do catheterization.  He denied other 
systemic or urinary or renal symptoms.  Physical examination 
was normal.  Urinalysis was normal.  Urine culture was 
negative.  The diagnosis was history of genitourinary 
tuberculosis, status post bilateral epididymectomy and right 
heminephrectomy, moderate benign prostatic hypertrophy with 
recurrent prostatitis, history of recurrent urinary tract 
infection, and urinary incontinence requiring the use of 
undergarment and waterproof bed pads.  It was noted that 
there was no mycobacterium found, such that the tuberculosis 
disease was in remission.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's genitourinary disability is currently evaluated 
as 20 percent disabling by analogy to Diagnostic Code (Code) 
7527, prostate gland injuries, infections, hypertrophy, post-
operative residuals.  38 C.F.R. § 4.115b.  Initially, the 
Board notes that there is no evidence of active tuberculosis 
current or for more than one year.  See 38 C.F.R. § 4.88c 
(ratings for inactive nonpulmonary tuberculosis).

Disability evaluated under Code 7527 is to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  When rating as voiding dysfunction, the 
particular condition is rated as urine leakage, frequency, or 
obstructed voiding.  For continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence: a 20 percent rating is assigned when the 
disability requires the wearing of absorbent materials that 
must be changed less than two times per day.  A 40 percent 
evaluation is in order when the disability requires the 
wearing of absorbent materials that must be changed two to 
four times per day.  A maximum evaluation of 60 percent is 
warranted for disability that requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency: a 20 percent rating is warranted when 
the daytime voiding interval is between one and two hours, 
or; there is awakening to void three to four times per night.  
A maximum evaluation of 40 percent is assigned when the 
daytime voiding interval is less than one hour, or; there is 
awakening to void five or more times per night. Id. 

For obstructed voiding: There is no 20 percent rating.  A 
maximum evaluation of 
30 percent is awarded when there is urinary retention 
requiring intermittent or continuous catheterization. Id.   

When rating as urinary tract infection, the Board notes that 
there is no 20 percent rating.  A maximum evaluation of 30 
percent is assigned when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If there is poor renal function, the 
disability should be rated as renal dysfunction. Id.    

Initially, the Board finds that urinary tract infection is 
not the predominant manifestation of the veteran's disability 
and that he does not warrant a rating greater than 20 percent 
when evaluated as such.  Specifically, despite the veteran's 
allegation of recurrent urinary tract infection, there is no 
evidence that he had ever required drainage or frequent 
hospitalization (greater than two times/year), or requiring 
continuous intensive management for infection.  It is also 
noted that there is no evidence of poor renal function to 
warrant rating the disability as renal dysfunction.  Thus, 
the veteran's disability will be rated as voiding 
dysfunction. 

As discussed above, the disability may be rated as either 
urine leakage, frequency, or obstructed voiding.  With 
respect to the latter, the Board finds no evidence that the 
veteran has urinary retention requiring intermittent or 
continuous catheterization to warrant a rating greater than 
20 percent.

With respect to urinary frequency, the veteran states that he 
has to void every one hour or less if he drinks a lot of 
fluid.  He variously reports having to wake to void at night 
from three to four times up to as many as four or five times.  
He admits that the frequency depends on how much fluid he 
drinks during the day or before he goes to sleep.  Most 
recently, during the July 2003 VA examination, he reports 
that he had to urinate four times a night.  It is noted that 
the February 1999 VA examiner indicates that the veteran's 
medication Zestoretic, which he takes for hypertension, was 
part of the urinary frequency.  Thus, it does not appear that 
the frequency of the veteran's urination is strictly a 
function of the service-connected disability.  Based on the 
evidence of record, the Board cannot conclude that the 
disability picture from the residuals of genitourinary 
tuberculosis more closely approximates the criteria for a 40 
percent rating based on urinary frequency.  38 C.F.R. § 4.7.  

Finally, with respect to urine leakage, the veteran has 
variously stated that he changes his absorbent materials two 
to as many as four times a day.  Most recently, during the 
July 2003 VA examination, he reports that he changes his 
undergarment twice a day.  The record shows that VA provides 
the veteran with 144 Depends diapers every 90 days, which 
allows for slightly less than two (1.6) diapers per day, on 
average.  The veteran does not allege that VA provides an 
insufficient number of diapers.  However, resolving doubt in 
the veteran's favor, the Board finds that this evidence 
supports a 40 percent rating based on urine leakage.  
38 C.F.R. § 4.3.  The higher rating of 60 percent is in order 
absent evidence of more frequent changes of absorbent 
materials.      


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
40 percent disability rating for residuals of genitourinary 
tuberculosis, to include tuberculous bilateral 
epididymectomy, tuberculous prostate, and tuberculous right 
kidney status post heminephrectomy, is granted.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



